DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 20 are pending.
Claims 1 - 20 are rejected.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “a robot” (because A – “robot” is the placeholder/nonce term, B – “for putting filled containers into storage by transferring them from the container feed to the storage areas as well as for taking the filled containers out of storage by transferring them from the storage areas to the container outlet” designates the function, and C – no or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2011/0243501 A1) in view of Forestelli (WO 2011/030207 A1).

Regarding claim 1, Monti teaches a storage and distribution unit for a container filling plant (See at least ¶ [0001]), comprising: 
a store (Fig 1, #100) comprising: storage areas (Figs 1 and 3, #7, #8, and #9) for individual containers (Fig 1, #2), the storage areas being distributed in a grid pattern (See grid-like pattern of storage areas in Fig 1 {see lateral openings, #14}); 
a container feed (Fig 1, #3) for connection to a discharge line section of a filling line (See Fig 1 illustrating a supply line); and 
a container outlet (Fig 1, #4) for connection to inspection units; 
a robot (Fig 1, #6) for putting filled containers (Fig 1, #2) into storage by transferring them from the container feed (Fig 1, #3) to the storage areas (Fig 1, #7, #8, and #9) as well as (Fig 1, #2) out of storage by transferring them from the storage areas (Fig 1, #7, #8, and #9) to the container outlet (Fig 1, #4); and 
a programmable control unit used for the robot (Fig 1, #6) and configured for selectively taking the filled containers (Fig 1, #2) out of storage independently of at least one of a moment in time at which the filled containers were put into storage or a sequence in which the filled containers were put into storage (See at least ¶ [0056]).
	Monti does not specifically teach connection to inspection units.
	Forestelli teaches connection to inspection units (See at least Fig 1, #20 illustrating a station for inspection of units).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monti to incorporate the teachings of Forestelli to include a station with inspection units for performing inspections on the stored containers with the motivation of providing means by which to monitor and possibly calibrate the filling and sealing of the containers via monitoring of various aspects of the filled and sealed containers (such as weight, seal integrity, etc.) as described by Forestelli on pg. 1 line 22 – pg. 2, line 15.

Regarding claim 2, Monti and Forestelli teach all of the elements described above. Monti further teaches the storage and distribution unit according to claim 1, wherein the programmable control unit is configured for at least one of putting the filled containers into storage or taking the filled containers out of storage on the basis of an electronically stored sampling plan (See at least ¶ [0063] describing a control unit for controlling the robot for putting containers into, and taking containers out of, storage. See further ¶ [0064] describing that the control unit uses a specific operation for putting containers into/taking containers out of storage).

Regarding claim 3, Monti and Forestelli teach all of the elements described above. Monti further teaches the storage and distribution unit according to claim 1, wherein the container feed comprises a conveyor belt for successively providing containers according to a sequence of an electronically stored sampling plan (See Fig 1, #5 illustrating conveying belts for providing containers).

Regarding claim 4, Monti and Forestelli teach all of the elements described above. Monti further teaches the storage and distribution unit according to claim 1, wherein the store comprises at least eight storage areas (See Fig 5 illustrating the store {Fig 1, #100} and storage areas {#7, #8, and #9} have lateral openings {14} as storage areas, with at least eight storage areas).

Regarding claim 5, Monti and Forestelli teach all of the elements described above. Monti further teaches the storage and distribution unit according to claim 1, wherein the store comprises at least one replaceable storage insert for providing the storage areas and the programmable control unit has retrievably stored therein a storage grid corresponding to the storage areas (See at least ¶ [0041] describing that the storage areas can be removable and replaceable in order to change for different sizes of containers. See at least ¶ [0063] describing that a control unit controls the robot for placing containers into the storage areas. Therefore, when the storage areas are removed or replaced, the control unit would also need to be updated to compensate for this).

Regarding claim 6, Monti and Forestelli teach all of the elements described above. However, Monti does not specifically teach the storage and distribution unit according to claim 1, wherein the container outlet comprises at least one transport path for connection to at least one inspection unit.
	Forestelli teaches the storage and distribution unit according to claim 1, wherein the container outlet comprises at least one transport path for connection to at least one inspection unit (See Fig 2 illustrating three inspection units, #21', #21'', and #21''').
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monti to incorporate the teachings of Forestelli to include a station with inspection units for performing inspections on the stored containers with the motivation of providing means by which to monitor and possibly calibrate the filling and sealing of the containers via monitoring of various aspects of the filled and sealed containers (such as weight, seal integrity, etc.) as described by Forestelli on pg. 1 line 22 – pg. 2, line 15.

Regarding claim 7, Monti and Forestelli teach all of the elements described above. However, Monti does not specifically teach the storage and distribution unit according to claim 1, wherein the container outlet comprises at least one transport path for connection to at least two inspection units.
(See Fig 2 illustrating three inspection units, #21', #21'', and #21''').
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monti to incorporate the teachings of Forestelli to include a station with inspection units for performing inspections on the stored containers with the motivation of providing means by which to monitor and possibly calibrate the filling and sealing of the containers via monitoring of various aspects of the filled and sealed containers (such as weight, seal integrity, etc.) as described by Forestelli on pg. 1 line 22 – pg. 2, line 15.

Regarding claim 8, Monti and Forestelli teach all of the elements described above. However, Monti does not specifically teach the storage and distribution unit according to claim 1, wherein at least one of a disposal store or a disposal conveyor is additionally provided, and wherein the robot is configured for selectively distributing faulty containers to at least one of the disposal store or the disposal conveyor.
	Forestelli teaches the storage and distribution unit according to claim 1, wherein at least one of a disposal store or a disposal conveyor is additionally provided, and wherein the robot is configured for selectively distributing faulty containers to at least one of the disposal store or the disposal conveyor (See pg. 17 lines 3-10 describing the discarding of a container that is found to not fall within required limitations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monti to incorporate the teachings of Forestelli to include a station with inspection units for performing inspections on the stored containers with 

Regarding claim 9, Monti and Forestelli teach all of the elements described above. However, Monti does not specifically teach the storage and distribution unit according to claim 1, wherein a feedback device is additionally provided, wherein the feedback device is to provide data feedback between at least one of the inspection units connected to the container outlet and an inline inspection unit formed upstream of the discharge line section.
	Forestelli teaches the storage and distribution unit according to claim 1, wherein a feedback device is additionally provided, wherein the feedback device is to provide data feedback between at least one of the inspection units connected to the container outlet and an inline inspection unit formed upstream of the discharge line section (See page 1, line 22 - page 2, line 11 describing the calibration of a filling and capping process of a container based on feedback data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monti to incorporate the teachings of Forestelli to include a station with inspection units for performing inspections on the stored containers with the motivation of providing means by which to monitor and possibly calibrate the filling and sealing of the containers via monitoring of various aspects of the filled and sealed containers (such as weight, seal integrity, etc.) as described by Forestelli on pg. 1 line 22 – pg. 2, line 15.

Regarding claim 20, Monti and Forestelli teach all of the elements described above. Monti further teaches the storage and distribution unit of claim 1, wherein the store comprises at least sixteen storage areas (See Fig 5 illustrating the store {Fig 1, #100} and storage areas {#7, #8, and #9} have lateral openings {14} as storage areas, with at least sixteen storage areas).

Claims 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forestelli in view of Monti.

Regarding claim 10, Forestelli teaches a container filling plant (See Fig 1, #10), comprising: 
a storage and distribution unit comprising: 
a container feed (See Fig 1 for container feed) for connection to a discharge line section of a filling line (See Fig 1, #17 for a discharge line); and 
a container outlet for connection to inspection units (See Fig 1, #17 for a discharge line to inspection units {Fig 2, #21', 21'', 21'''}); 
the inspection units (See Fig 2, #21', 21'', 21''' for inspection units) for at least one of checking the filled containers or checking a filling product contained in the filled containers, wherein the inspection units are to check at least one of the filled containers or the filing product by at least one of measuring a Brix value of the filling product, measuring a CO2 content of the filling product, measuring a diet concentration of the filling product, measuring a weight of the filled containers or measuring a closing force of the filled containers (See at least page 7, lines 12-20 describing the measurement of the weight of a filled container. However, multiple uses of inspection units are described in pages 7-10).
Forestelli does not specifically teach a store comprising: 
storage areas for individual containers, the storage areas being distributed in a grid pattern;
a robot for putting filled containers into storage by transferring them from the container feed to the storage areas as well as for taking the filled containers out of storage by transferring them from the storage areas to the container outlet; and 
a programmable control unit used for the robot and configured for selectively taking the filled containers out of storage independently of at least one of a moment in time at which the filled containers were put into storage or a sequence in which the filled containers were put into storage.
	Monti teaches a store (Fig 1, #100)  comprising: 
storage areas (Figs 1 and 3, #7, #8, and #9) for individual containers (Fig 1, #2), the storage areas being distributed in a grid pattern (See grid-like pattern of storage areas in Fig 1 {see lateral openings, #14});
a robot (Fig 1, #6) for putting filled containers (Fig 1, #2) into storage by transferring them from the container feed (Fig 1, #3) to the storage areas (Fig 1, #7, #8, and #9) as well as for taking the filled containers (Fig 1, #2) out of storage by transferring them from the storage areas (Fig 1, #7, #8, and #9) to the container outlet (Fig 1, #4); and 
a programmable control unit used for the robot (Fig 1, #6) and configured for selectively taking the filled containers (Fig 1, #2) out of storage independently of at least one of a moment (See at least ¶ [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forestelli to incorporate the teachings of Monti to include a store with storage areas and a robot for moving containers into and out of the storage areas with the motivation of preventing a loss of production since the plant would be able to dynamically store, and later make available, containers in an upstream portion of a container filling plant, as described by Monti in ¶ [0002] – [0006].

Regarding claim 11, Forestelli and Monti teach all of the elements described above.
However, Forestelli does not specifically teach the container filling plant according to claim 10, wherein the storage and distribution unit as well as the inspection units are arranged under a protective atmosphere in a laboratory area, which is spatially separated from the filling line.
	Monti teaches the container filling plant according to claim 10, wherein the storage and distribution unit as well as the inspection units are arranged under a protective atmosphere in a laboratory area, which is spatially separated from the filling line (See Fig 1, and ¶ [0062] describing that the storage system is separate and in a protective atmosphere).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forestelli to incorporate the teachings of Monti to include a store with storage areas and a robot for moving containers into and out of the storage areas with the motivation of preventing a loss of production since the plant would be able to dynamically store, and later make available, containers in an upstream portion of a container filling plant, as described by Monti in ¶ [0002] – [0006].

Regarding claim 12, Forestelli teaches a method for storing and distributing containers (Fig 1, #16) in a container filling plant (Fig 1, #10), comprising: 
providing containers (Fig 1, #16) discharged from a filling line (Fig 1, #17); 
taking the containers (Fig 1, #16) and forwarding them to inspection units (See Fig 2, #21', 21'', 21''' for inspection units).
	Forestelli does not specifically teach putting the containers mechanically into a store comprising storage areas for individual containers, the storage areas being distributed in a grid pattern, and
taking the containers mechanically out of storage and forwarding them to inspection units, wherein the containers are taken out of storage by means of a programmed control unit selectively and independently of at least one of a moment in time at which the containers were put into storage or a sequence in which the containers were put into storage.
	Monti teaches providing containers (Fig 1, #2) discharged from a filling line (Fig 1, #3); 
putting the containers (Fig 1, #2) mechanically into a store (Fig 1, #100) comprising storage areas (Fig 1, #7, #8, and #9) for individual containers (Fig 1, #2), the storage areas being distributed in a grid pattern (See grid-like pattern of storage areas in Fig 1 {see lateral openings, #14}); and 
taking the containers (Fig 1, #2) mechanically out of storage (Fig 1, #100), wherein the containers (Fig 1, #2) are taken out of storage by means of a programmed control unit selectively and independently of at least one of a moment in time at which the containers were put into storage or a sequence in which the containers were put into storage (See ¶ [0056]).


Regarding claim 13, Forestelli and Monti teach all of the elements described above.
However, Forestelli does not specifically teach the method according to claim 12, wherein the containers are at least one of put into storage or taken out of storage in accordance with an electronically stored sampling plan, wherein the electronically stored sampling plan specifies at least one of a specific number of containers per unit time, a specific number of containers per production batch, or a specific number of containers per number of containers filled.
	Monti teaches the method according to claim 12, wherein the containers are at least one of put into storage or taken out of storage in accordance with an electronically stored sampling plan, wherein the electronically stored sampling plan specifies at least one of a specific number of containers per unit time, a specific number of containers per production batch, or a specific number of containers per number of containers filled (See at least ¶ [0063] describing a control unit for controlling the robot for putting containers into, and taking containers out of, storage. See further ¶ [0064] describing that the control unit uses a specific operation for putting containers into/taking containers out of storage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forestelli to incorporate the teachings of Monti to 

Regarding claim 16, Forestelli and Monti teach all of the elements described above. Forestelli further teaches the method according to claim 12, wherein, according to at least one of an electronically stored inspection plan or an availability of associated inspection units, the containers are taken out of storage and, in so doing, are distributed to at least one of parallel transport paths or parallel inspection units (See at least pg. 7, lines 2-11 and pg. 15, lines 5-19 describing a control unit using an electronically stored set of controls {inherent to the "pre-determined time period"} to output containers to the inspection units).

Regarding claim 17, Forestelli and Monti teach all of the elements described above. Forestelli further teaches the method according to claim 12, further comprising: inspecting at least one of the containers or a filling product contained in the containers based on measuring at least one of a Brix value of the filling product, a CO2 content of the filling product, a diet concentration of the filling product, a weight of the containers or a closing force of the containers (See at least page 7, lines 12-20 describing the measurement of the weight of a filled container).

Regarding claim 18, Forestelli and Monti teach all of the elements described above. Forestelli further teaches the method according to claim 17, wherein the inspection units execute (See Figs 2, 3, and 4 illustrating that the container can be brought that multiple inspection units. See further pg. 15, line 5 - pg. 16, line 25 describing that two inspections could be performed in an overlapping time period).

Regarding claim 19, Forestelli and Monti teach all of the elements described above. Forestelli further teaches the method according to claim 12, wherein the containers discharged from the filling line are faulty containers, and wherein the faulty containers are mechanically put into at least one of a separate disposal store or a disposal conveyor, the disposal conveyor leading to a waste container for the faulty containers (See pg. 17 lines 3-10 describing the discarding of a container that is found to not fall within required limitations).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forestelli in view of Monti, and in further view of Lindner (US 2014/0043421 A1).

Regarding claim 14, Forestelli and Monti teach all of the elements described above. However, neither reference specifically teaches the method according to claim 12, wherein, according to an electronically stored sampling plan, the containers are purposefully discharged from the filling line and made available with an electronic mark and put into storage.
	Lindner teaches the method according to claim 12, wherein, according to an electronically stored sampling plan, the containers are purposefully discharged from the filling line and made available with an electronic mark and put into storage (See at least ¶ [0032] - [0036] describing that information for identifying the containers is put onto the containers after measuring. See further Fig 2, #10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forestelli and Monti to incorporate the teachings of Lindner to include marking the containers with an identifying mark with the motivation of providing an indication of non-evident faults associated with a container as indicated by an inspection unit, as described by Lindner in ¶ [0007].

Regarding claim 15, Forestelli and Monti teach all of the elements described above. However, neither reference specifically teaches the method according to claim 12, wherein, when the containers are put into storage, a) information for identifying at least one of the containers, a filling product or a product batch, and b) information for identifying at least on of time stamps, associated filling unit numbers or associated capping unit numbers are stored and assigned to the storage areas charged with the respective containers.
	Lindner teaches the method according to claim 12, wherein, when the containers are put into storage, a) information for identifying at least one of the containers, a filling product or a product batch, and b) information for identifying at least on of time stamps, associated filling unit numbers or associated capping unit numbers are stored and assigned to the storage areas charged with the respective containers (See at least ¶ [0032] - [0036] describing that information for identifying the containers is put onto the containers after measuring. See further Fig 2, #10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forestelli and Monti to incorporate the teachings .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731